       Case 1:19-cr-00486-ER Document 77 Filed 08/19/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                – against –                                OPINION & ORDER
                                                               19 Cr. 486 (ER)
DONALD BLAKSTAD,

                              Defendant.


RAMOS, D.J.:

       Donald Blakstad moves to modify his bail package to remove the $20,000 cash
security for a $250,000 personal recognizance bond securing his appearance at trial.

Doc. 75. His motion is GRANTED in part and DENIED in part for the following

reasons. Additionally, on the consent of the parties, the Court adjourns Blakstad’s

November 2, 2020, trial sine die due to the ongoing COVID-19 pandemic.
I.     BACKGROUND
       On July 1, 2019, Donald Blakstad was charged by indictment with securities and

wire fraud violations. Doc. 2. He was arrested in San Diego in the Southern District of

California on July 10, 2019. His current bail package — agreed to by Blakstad and the

Government — was set by the Magistrate Judge Debra C. Freeman on August 8, 2019

and includes a $250,000 personal recognizance bond secured by three ﬁnancially

responsible individuals and $20,000 in cash. Doc. 12. �e bail package additionally

restricted Blakstad’s travel to the Southern District of California, the Southern and

Eastern Districts of New York. Id. On November 18, 2019, the Court modiﬁed

Blakstad’s conditions of release to include travel to all of the state of California for

business and to the state of Nevada to visit his mother. Doc. 25.

       Blakstad provided three individuals to secure his bond: Constantine Buzinus,

Randall Steininger and Robert Knutson — each an attorney. Doc. 75 at 2. According to

Blakstad’s counsel, all three men have close relationships with Blakstad, with Buzinus
       Case 1:19-cr-00486-ER Document 77 Filed 08/19/20 Page 2 of 5




and Steininger having known the defendant for over twenty years and Knutson having

known him for over forty years. Id. �e U.S. Attorney’s Oﬃce for the Southern District

of New York approved each of these suretors. Doc. 13 at 2.

       Since his arraignment, Blakstad has traveled from San Diego to Manhattan to

appear at conference with this Court three times: on August 13, 2019 for his initial

pretrial conference, on October 29, 2019 for a pretrial conference to discuss a

modiﬁcation of his conditions of release and potential pretrial motions, and on February

26, 2020 for a conference to discuss plans for trial. During this period, Pretrial Services
has not reported any violations of his conditions of release to the Court.

       On January 8, 2020, the Government ﬁled a superseding indictment, which added

additional securities and wire fraud charges. Doc. 60. Blakstad currently has a number

of motions pending before the Court, including motions related to discovery, Docs. 48,

50, 54, 56, a motion to transfer venue, Doc. 52, and two motions to suppress, Docs. 70,

72. Although his trial is currently scheduled for November 2, 2020, the Court has

separately received the consent of the parties to adjourn the trial sine die in light of the

ongoing COVID-19 pandemic.
II.    DISCUSSION
       On August 13, 2020, Blakstad moved for a change in his conditions of release,

speciﬁcally the removal of the $20,000 cash security from his personal recognizance

bond. In support, Blakstad’s attorney represents that Blakstad requires use of the funds

“to pay for important, unexpected personal expenses, including home-care for his 92 year

old mother, and ongoing legal fees related to his defense to the charges in the

Indictment.” Doc. 75 at 1. Blakstad did not submit any declarations or other evidence in

support of his motion.

       In setting conditions of release prior to trial, the Court must set “the least

restrictive further condition, or combination of conditions, that [the Court] determines

will reasonably assure the appearance of the person as required and the safety of any


                                               2
       Case 1:19-cr-00486-ER Document 77 Filed 08/19/20 Page 3 of 5




other person and the community.” § 3142(c)(1). In making this determination, it must

consider “the nature and circumstances of the oﬀense charged,” “the weight of the

evidence against the person,” “the history and characteristics of the person” — including

his “record concerning appearance at court proceedings” — and the “nature and

seriousness of the danger . . . that would be posed by the person’s release.” § 3142(g).

       Given Blakstad’s year-long adherence to his conditions of release and the long

association between his suretors and him, the Court ﬁnds that imposing a $20,000 cash

security is no longer necessary to assure Blakstad’s appearance at trial. Instead, it will
reduce Blakstad’s cash security to $5,000. �e Court ﬁnds that the combination of this

personal security, along with the moral suasion provided by Blakstad’s three guarantors

will assure his appearance at trial and the safety of the community. See, e.g., United

States v. Batista, 163 F. Supp. 2d 222, 224 (S.D.N.Y. 2001) (“In addition to the

requirement of ﬁnancial responsibility, a defendant must show that the proposed suretors

exercise moral suasion to ensure the defendant's presence at trial.”).

       In opposition, the Government provides three reasons for denying Blakstad’s

petition. First, it argues that there is no legal basis for modifying Blakstad’s bail package

at this time. But, per § 3142(c)(3), the Court may amend Blakstad’s conditions at “any

time,” and the Court ﬁnds that his record of appearance at proceedings before this Court

and compliance with the conditions of his release show a lower cash security will

continue to guarantee his appearance.

       Second, the Government argues that Blakstad will owe “millions of dollars in

restitution to victims and forfeiture if he is convicted,” and that the $20,000 cash security

will be needed to satisfy those obligation should that event come to pass. �e

Government does not provide any support for the assertion that this concern should factor

into the Court’s consideration of the conditions of release, which are “intended as a

catalyst to aid the appearance of the defendant when wanted.” Batista, 163 F. Supp. 2d at

224 (internal citation and quotation marks omitted). In fact, the statutory provision


                                              3
       Case 1:19-cr-00486-ER Document 77 Filed 08/19/20 Page 4 of 5




providing for the use of cash security in the satisfaction of restitution or other penalty

only forbids the Court from liquidating any such security “after a plea or a verdict of the

defendant’s guilt.” 28 U.S.C. § 2044. To the contrary, the statute governing the Court’s

consideration here explicitly provides that “[n]othing in this section shall be construed as

modifying or limiting the presumption of innocence.” 18 U.S.C. § 3142(g). �e

Government may attempt to seize any cash security only once it has obtained a

conviction.

       Third, the Government argues that the counts added in the January superseding
indictment and the weight of the evidence against Blakstad counsel against eliminating

any cash security. “�at Blakstad has appeared for pretrial conferences to date,” the

Government further argues, “is a reason to maintain his existing bail conditions, not to

reduce them.” Doc. 75 at 2. As an initial matter, Blakstad’s record of court appearances

is a factor the Court must take into account when setting conditions of release.

§ 31242(g)(3)(A). Because the Court does, however, give the added counts in the

indictment weight in its determination, and because the Court does not ﬁnd that

Blakstad’s compliance should absolve him of all personal risk in the case he does not

appear for trial, the Court will reduce, but not eliminate, his cash security.
III.   CONCLUSION
       For the foregoing reasons, Blakstad’s motion is GRANTED in part and DENIED

in part. It is ORDERED that Blakstad’s conditions of release be modiﬁed as follows:

his $250,000 personal recognizance bond is to be secured by $5,000 in cash and the

surety of the three ﬁnancially responsible individuals previously identiﬁed on August 8,

2019. Furthermore, on consent of the parties and due to the impact of the COVID-19

pandemic on court operations, the Clerk of Court is directed to adjourn sine die

Blakstad’s trial scheduled for November 2, 2020. �e parties are directed to submit a




                                              4
         Case 1:19-cr-00486-ER Document 77 Filed 08/19/20 Page 5 of 5




joint status report by October 19, 2020. �e Clerk is further directed to terminate the

motion, Doc. 75.


It is SO ORDERED.


Dated:    August 19, 2020
          New York, New York

                                                        EDGARDO RAMOS, U.S.D.J.




                                            5
